Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach the driving structure comprises a first wiring board and N deformable members; wherein the N deformable members are all directly connected between the first wiring board and the photosensitive structure. The examiner disagrees with the applicant and asserts that Brown depicts in Figures 2 and 4 N=4 deformable members (40) located between the first wiring board (4 and 42) and the photosensitive structure (41, 8, 7 and 6).  The examiner disagrees with the applicant and asserts that the claim limitation is broad and the examiner views the combination of 4 and 42 depicted in Figure 4 as the claimed first wiring board. Furthermore, the examiner views the combination of 41, 8, 7 and 6 as the photosensitive structure. Therefore, Brown teaches the N deformable members (40) are all directly connected between the first wiring board and the photosensitive structure. The applicant further has amended the claims to indicate that the first and second displacements are in a linear direct, ion and perpendicular to the optical axis. The examiner asserts that Brown teaches in Paragraphs [0078, 0080 and 0082] the SMA (40) deformable members are arranged perpendicular to the optical axis and apply a driving force lateral to the light sensing region of the image sensor. The examiner asserts that Brown allows for correction in a linear direction and a rotational direction.
Furthermore, The Official Notice statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1:	Claim(s) 1-6, 9-16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0321503 A1 Brown.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 9.
3:	As for Claim 2, Claim 2 is rejected for reasons discussed related to Claim 12.
4:	As for Claim 3, Claim 3 is rejected for reasons discussed related to Claim 13.
5:	As for Claim 4, Claim 4 is rejected for reasons discussed related to Claim 14.
6:	As for Claim 5, Claim 5 is rejected for reasons discussed related to Claim 15.
7:	As for Claim 6, Claim 6 is rejected for reasons discussed related to Claim 16.
8:	As for Claim 9, Brown teaches in Paragraph [0078, 0084 and 0095] and depicts in Figures 2 and 4 A lens module, comprising a lens (20) and a lens mount (23), wherein the lens mount (23 and 1) is configured to carry a lens (20) and comprises a photosensitive structure (41, 8, 7 and 6), Brown depicts in Figures 2 and 4 N=4 deformable members (40) directly connected between the first wiring board (4) and the photosensitive structure (41, 8, 7 and 6) and a driving structure arranged on a first side, distal to the lens (20), of the photosensitive structure (41, 8, 7 and 6) and connected to (via 41 and 42) the photosensitive structure (41, 8, 7 and 6), wherein the driving structure (40) is configured to drive the photosensitive structure (41, 8, 7 and 6) to move a second displacement in a linear direction; Brown teaches in Paragraph [0086] on heating of one of the SMA actuator wires 40, the stress therein increases and it contracts, causing movement of the image sensor 6. Furthermore, Brown teaches in Paragraphs [0013 and 0044] correcting motion in the camera by using the SMA wires to move the image sensor in a direction lateral (perpendicular) to the optical axis; (motion to correct for detected motion of camera) if the photosensitive structure (41, 8, 7 and 6) moves a first displacement (motion detected by 31) in a linear direction perpendicular to a direction of an optical axis (O) of the lens (20), a direction of the second displacement being in a same plane as and opposite to the direction of the first displacement.
9:	As for Claim 10, Brown depicts in Figure 1 and teaches in Paragraph [0099] wherein the lens mount (23) comprises a support structure (23), and a radius of the lens module in a second direction (direction perpendicular to Optical axis (O)) is a sum of a radius of the lens (20) and a thickness of the support structure (23) in the second direction, the second direction being perpendicular to the direction of the optical axis of the lens. 
10:	As for Claim 11, Brown teaches in Paragraph [0003] an electronic device, comprising the lens module.
11:	As for Claim 12, Brown teaches in Paragraph [0090] wherein the driving structure is further configured to drive the photosensitive structure (41, 8, 7 and 6) to move along a first direction (rotate about the optical axis), which is the same as the direction of (rotates about) the optical axis of the lens (20), and a magnitude of the first displacement is the same as that of the second displacement. Motion compensation is performed by moving the OIS in the opposite direction of the detected motion to compensate for motion.
12:	As for Claim 13, Brown teaches in Paragraph [0078, 0084] and depicts in Figures 2 and 4 the driving structure comprises a first wiring board (4), 8 connecting members (41 and 42) and 4 deformable members (40); each connecting member (41 and 42) has a first end (42) connected to the first wiring board (4), and a second end (41) connected to the photosensitive structure (6 via 9); the 4 deformable members (40) are all located between the first wiring board (4) and the photosensitive structure (41, 8, 7 and 6), and each deformable member (40) has a first end connected to the first wiring board (4), and a second end connected to the photosensitive structure (41, 8, 7 and 6); and wherein at least one of the 4 deformable members (40) drives the photosensitive structure (41, 8, 7 and 6) to move the second displacement (movement to correct for detected motion) after being heated if the photosensitive structure (41, 8, 7 and 6) moves the first displacement (motion detected by motion sensor), 4 is an integer greater than 1, and 4 is a positive integer.
13:	As for Claim 14, Brown depicts in Figure 2 wherein a gap between the first wiring board (5) and the photosensitive structure (41, 8, 7 and 6) is greater than or equal to a preset value. The examiner asserts that the gap has an inherent gap greater than a preset value. The examiner asserts that he claim is broad and does not define the claimed preset value.
14:	As for Claim 15, Brown teaches in Paragraph [0061] and depicts in Figure 4 wherein the deformable member is a memory alloy member (40).
15:	As for Claim 16, Brown teaches in Paragraph [0078] and depicts in Figures 2 and 4 wherein the photosensitive structure comprises a second wiring board (9) and a photosensitive member (6) arranged on the second wiring board (9), and the first side of the photosensitive structure (6) is a side of the second wiring board (9) opposite to the photosensitive member (6), wherein the second end of each connecting member (41) and the second end of each deformable member (40) are connected to the second wiring board (9).
16:	As for Claim 19, Brown teaches in Paragraph [0003] an electronic device, comprising the lens module.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17:	Claims 7, 8, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0321503 A1 Brown in view of US 2017/0357144 A1 Kim et al.
18:	As for Claim 7, Claim 7 is rejected for reasons discussed related to Claim 17.
19:	As for Claim 8, Claim 8 is rejected for reasons discussed related to Claim 18.
20:	As for Claims 17 and 18, Brown teaches a camera module with a lens and a support structure for the lens. Furthermore, Brown teaches a SMA actuator module to compensate for motion detected by a motion sensor (32) in order to perform an image stabilization. However, Brown does not teach the use of a filter mounted on top of the image sensor and secured by the lens mount.
Kim et al depicts in Figure 9 and teaches in Paragraph [0019] a camera module that includes an IR filter connected to the lens support structure in order to filter IR light and therefore, improve image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the IR FILTER and lens and filter support structure of Kim et al in the camera module of Brown in order to filter IR light and therefore, improve image quality.
21:	As for Claim 20, Brown in view of Kim et al teaches a lens mount. However, does not teach wherein a thickness of the support structure in the direction perpendicular to the direction of the optical axis of the lens is approximately 0.25 mm. 
	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to form camera modules of many different sizes including camera modules with housings the size of SLR cameras or larger and camera modules of miniature size for smartphones. The examiner asserts that Brown in view of Kim et al discloses the claimed invention except for the thickness of the support structure. It would have been an obvious matter of design choice to choose a thickness of approximately 0.25mm, since such a modification would have involved a mere change in the size of the camera module.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, the examiner asserts that the Claim limitation is broad and only claims the thickness of the support structure and not the thickness relative to other components. Furthermore, the claim merely requires an approximate thickness.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the image capture module of Brown in view of Kim et al so that the size of the image capture module will result in a support structure thickness of approximately 0.25mm in order to enable the camera module to be used in devices requiring a camera with reduced size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
April 27, 2022